     Case 2:21-cv-04337-MWF-KES Document 23 Filed 09/07/21 Page 1 of 1 Page ID #:104



 1

 2
                                                                                        JS-6
 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11     ED HULL, an individual,                         Case No.: 2:21-cv-04337-MWF-KES
12                    Plaintiff,                       ORDER FOR DISMISSAL WITH
                                                       PREJUDICE
13         v.
14     LAMONT REALTY CORP., a New               Action Filed: May 25, 2021
       York corporation; JUD REALTY             Trial Date: Not on Calendar
15     LLC, a New York limited liability
       company; J.C. BUYERS LLC, a New
16     York limited liability company; and Does
       1-10,
17                 Defendants.
18

19              Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

20     it, and being fully advised finds as follows:

21              IT IS ORDERED THAT:

22              Plaintiff Ed Hull’s action against Defendants Lamont Realty Corp., Jud Realty

23     LLC, and J.C. Buyers LLC is dismissed with prejudice. Each party will be responsible for

24     its own fees and costs.

25

26     Dated: September 7, 2021
                                                       MICHAEL W. FITZGERALD
27                                                     United States District Judge
28
                                                     1
                                    ORDER FOR DISMISSAL WITH PREJUDICE
